         Case 4:19-cr-06063-SMJ       ECF No. 55      filed 12/06/19   PageID.137 Page 1 of 3



1
     NICHOLAS MARCHI
2    Carney & Marchi, P.S.
     7502 West Deschutes Place
3    Kennewick WA 99336
     (509) 545-1055
4    Attorneys for Defendant
5

6

7                             UNITED STATES DISTRICT COURT
                     IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
8

9
     UNITED STATES OF AMERICA,                        No. 4:19-CR-6063-SMJ-2

10
                    Plaintiff,                        MOTION TO CONTINUE TRIAL DATE AND
                                                      PRE-TRIAL CONFERENCE AND RESET
11
            vs.                                       DEADLINES

12
     NICHOLAS SEAN CARTER,                            Note: December 13, 2019
                                                      Without Argument
13
                    Defendant                         Judge Mendoza at Yakima

14

15          COMES now the Defendant, by and through his attorneys and requests this Court grant

     the defendant’s Motion to Continue Pre-Trial Date and Trial Date and re-set deadlines. This
16
     matter currently is scheduled for trial on January 13, 2020. The defendant would request a trial
17
     date set at least 60 days, to March 16, 2020 to allow his counsel to review recently received
18
     discovery and interview witnesses and prepare for trial.
19
            Mr. Carter is aware of this request and will submit a signed Speedy Trial Waiver with
20
     this motion.1 The government does not oppose this request. Co-defendant’s counsel has stated
21
     no opposition to this request.
22
                                                  ARGUMENT
23

24

25   1
       Mr. Carter inadvertently signed a waiver which is used by Judge Rice. Counsel is in the
     process of getting a Statement of Reasons signed. However, as the defendant is in Spokane, the
     statement of reasons will be filed by December 13, 2019.


     MOTION TO CONTINUE PRE-TRIAL DATE, TRIAL DATE - 1
     AND PRE-TRIAL MOTIONS DEADLINE`
       Case 4:19-cr-06063-SMJ           ECF No. 55     filed 12/06/19    PageID.138 Page 2 of 3



1              The Supreme Court has stated that “broad discretion must be granted trial courts on
2    matters of continuances.” Morris v. Slappy, 461 U.S. 1, 11 (1983). When the defendant's sixth
3
     amendment right to counsel is implicated a court must balance several factors to determine if the
4
     denial [of a continuance] was “fair and reasonable.” Among the factors are: whether the
5
     continuance would inconvenience witnesses, the court, counsel, or the parties; whether other
6
     continuances have been granted; whether legitimate reasons exist for the delay; whether the
7
     delay is the defendant's fault; and whether a denial would prejudice the defendant. United States
8
     v. Studley, 783 F.2d 934, 938 (9th Cir. 1986) (quoting United States v. Leavitt, 608 F.2d 1290,
9

10
     1293 (9th Cir. 1979) (per curiam))

11             Counsel for Mr. Carter has a pre-planned vacation out of the country starting on

12   December 13, 2019 to December 23, 2019. Additional time is also necessary to complete

13   counsel’s investigation in this matter and further review the discovery with Mr. Carter. A denial

14   of this request to continue would severely prejudice the defendant and counsel cannot be present
15
     on the pre-trial date of December 19, 2019 and counsel would not be prepared for trial on
16
     January 13, 2020. Clearly a continuance is warranted, and the granting of the request would be
17
     proper.
18
                                               CONCLUSION
19
               For the reasons stated herein, it is respectfully request that the defendant’s Motion to
20
     Continue the Trial Date and Pre-Trial be continued. It is further requested that the Pre-Trial
21
     Motions Deadline be re-set.
22

23
               Dated this 5th day of December 2019.

                                            s/ Nicholas Marchi
24
                                            NICHOLAS MARCHI
25                                          Carney & Marchi, P.S.
                                            Attorneys for Defendant



     MOTION TO CONTINUE PRE-TRIAL DATE, TRIAL DATE - 2
     AND PRE-TRIAL MOTIONS DEADLINE`
       Case 4:19-cr-06063-SMJ        ECF No. 55     filed 12/06/19   PageID.139 Page 3 of 3



1

2                                  CERTIFICATE OF SERVICE

3           I certify that a copy of the Motion to Continue PTC and Trial Date was e-mailed via ECF
     /mailed first class, postage prepaid on 12/6/2019, to S. Van Marter, Assistant United States
4    Attorney, 402 E. Yakima, Ave., Suite 210, Yakima, WA 98901 or P.O. Box 1494 Spokane, WA
     99210 and to A. Pechtel, attorney for Co-defendant, Mr. Pacheco-Robles.
5
            s/Nicholas Marchi
6
            CARNEY & MARCHI, P.S.
7           Attorneys for Defendant

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     MOTION TO CONTINUE PRE-TRIAL DATE, TRIAL DATE - 3
     AND PRE-TRIAL MOTIONS DEADLINE`
